Title: [Diary entry: 4 July 1791]
From: Washington, George
To: 

Monday 4th. This being the Anniversary of American Independence and being kindly requested to do it, I agreed to halt here this day and partake of the entertainment which was preparing for the celebration of it. In the fore noon I walked about the town. At half passed 2 oclock I received, and answered an address from the Corporation and the complimts. of the Clergy of different denominations. Dined between 3 & 4 Oclock. Drank Tea with Mrs. Hand about